Exhibit 10.24

 
FOURTH AMENDMENT TO STANDARD OFFICE LEASE
 
This Fourth Amendment to Standard Office Lease (the "Amendment") is entered into
between DOMICELIO OC, LLC, a Texas limited liability company ("Landlord"), as
successor-in-interest to Frost National Bank, and PAYMENT DATA SYSTEMS, INC., a
Nevada corporation ("Tenant"), dated effective as of February 2._ 2015 (the
"Effective Date").
 
RECITALS
 
A.  
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
August 22, 2003, as amended by that certain First Amendment to Lease Agreement
dated February 6, 2006, that certain Second Amendment to Lease Agreement dated
October 7, 2009 and by that certain Third Amendment to Lease Agreement dated
October 12, 2012 (collectively, the "Lease") for Suites 120 and 525, consisting
of 4,507 rentable square feet (the "Premises"), within the office building known
as One Countryside Place, located at 12500 San Pedro Avenue, San Antonio, Texas
78216 (the "Building"); and

 
B.  
Landlord and Tenant wish to extend and amend certain other terms and conditions
contained in the Lease.

 
AGREEMENT
 
NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease, the Lease is amended as set out
below:
 
1.            Defined Terms. All capitalized terms used herein have the same
meanings as defined in the Lease, unless otherwise defined in this Amendment.
 
2.            Landlord. The Landlord established in Exhibit A (Basic Terms) of
the Lease is deleted and replaced with "DOMICILIO OC, LLC."
 
3.            Notification Address (Landlord). Landlord's Notification Address
established in Exhibit A (Basic Terms) of the Lease is deleted and replaced with
the following:
 
Domicilio OC, LLC
 
Attn: Cushman & Wakefield, Property Manager
12500 San Pedro, Suite 327
 
San Antonio, TX 78216
 
4.            Term. Landlord and Tenant hereby agree to extend the Term of the
Lease for one (1) period of thirty eight (38) months (said thirty-eight month
period hereinafter referred to as the "Extension Term"). The Extension Term
shall commence on March 1, 2015 and end April 30, 2018. Tenant acknowledges and
agrees that, except for the improvements to be constructed by Landlord pursuant
to the work letter attached hereto as Schedule 1 (the "Work Letter"), Tenant
accepts the Premises in their "AS-IS" condition. TENANT ACKNOWLEDGES THAT
NEITHER LANDLORD NOR LANDLORD'S AGENTS HAVE MADE ANY REPRESENTATION OR WARRANTY
AS TO THE CONDITION OF THE PREMISES OR
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
THE BUILDING OR THEIR SUITABILITY FOR TENANT'S PURPOSES. LANDLORD EXPRESSLY
DISCLAIMS, AND TENANT EXPRESSLY WAIVES, ALL IMPLIED OR EXPRESS WARRANTIES OF
EVERY KIND, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO THE HABITABILITY,
FITNESS, OR SUITABILITY OF THE PREMISES FOR A PARTICULAR PURPOSE. Tenant has
made its own investigations and conducted its own due diligence with respect to
the Premises, and is on this relying solely on these investigations and due
diligence in entering into this Amendment and the transactions contemplated
herein, and is not relying on any representations or warranties of the Landlord
or of Landlord's agents. Tenant represents and warrants to Landlord that: (a)
its sole intended use of the Premises is for general office and data center use,
which has no special requirements, including without limitation special security
requirements; (b) it shall not use the Premises for any other purpose; and (c)
prior to executing this Amendment, it has made such investigations as it deems
appropriate with respect to the suitability of the Premises for its intended use
and has determined that the Premises are suitable for such intended use.
 
5. Base Rental. The Base Rental for the Premises shall be as follows, beginning
March 1, 2015 (the "Commencement Date"). Landlord and Tenant agree that as
originally provided in the Third Amendment to Lease Agreement, the Base Rental
and any additional rent and all other charges scheduled to be paid from March 1,
2015 through and including June 30, 2016, shall be waived and replaced with the
Base Rental of this Fourth Amendment.:
 
Base Rental for the Premises
             
Months
Rate
 
Annual Amount*
   
Monthly Installment
 
March 1, 2015 through March 31,
$21.00/RSF/year
  $ 94,647.00     $ 7,887.25  
2016
 
               
April 1,2016 through March 31, 2017
$21.50/RSF/year
  $ 96,900.50     $ 8,075.04  
April 1, 2017 through April 30,2018
$22.00/RSF/year
  $ 99,154.00     $ 8,262.83  



 
 
* Based on a 12-month period
 
6.            Expense Stop. Effective as of March 1, 2015, notwithstanding
anything contained in the Lease to the contrary, for the purposes of calculating
Tenant's Proportionate Share of Excess Operating Expenses, the Tenant's Base
Year shall be calendar year 2015, and its Expense Stop, as defined in the Lease,
shall be the Operating Expenses for the calendar year 2015.
 
7.            Leasehold Improvements. Provided that there shall not then be
existing a default by Tenant under the provisions of the Lease beyond any
applicable notice or cure period, Landlord agrees to furnish and install
improvements within the Premises in accordance with the Work Letter attached to
this Amendment as Schedule 1 and made a part hereof.
 
8.            Brokerage. Tenant warrants that, as of the Commencement Date of
the Fourth Amendment to Lease, Tenant had no dealings with any broker or agent
other than E Smith

 
Realty Partners Dallas, LLC in connection with the negotiation or execution of
the Lease and shall indemnify Landlord against any claim from any broker or
agent with the Lease. Tenant further warrants that, as of the Effective Date of
this Amendment, Tenant has had no dealings with any broker or agent other than E
Smith Realty Partners Dallas, LLC ("Tenant's Broke?') in connection with the
negotiation or execution of the Amendment and shall indemnify Landlord against
any claim from any broker or agent other than Tenant's Broker in connection with
the Amendment. Landlord is responsible for paying all leasing commissions due
Tenant's Broker in connection with this Amendment, pursuant to the terms and
provisions of a separate commission agreement executed by and between Landlord
and Tenant's Broker on or before the date of this Amendment.
 
9.           Miscellaneous. With the exception of those tenns specifically
revised in this Amendment, the Lease remains in full force and effect, and to
the best of Tenant's knowledge, Landlord is not in default under any of the
terms and conditions of the Lease. As of the date of this Agreement, to the best
of Landlord's knowledge there are no defaults by Tenant and no event has
occurred or situation exists which would, with the passage of time, constitute a
default by Tenant under the Lease. If there is any conflict between the terms
and provisions of this Amendment and the terms and provisions of the Lease, the
terms and provisions of this Amendment shall supersede and control
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Signage. Provided that Tenant is not in default of its Lease
beyond any applicable notice and cure periods, Tenant shall continue to utilize
its existing location on the exterior monument sign at no cost to Tenant
throughout the lease term in accordance with the terms and conditions of the
Lease. Landlord will use reasonable efforts, in Landlord's sole discretion, trim
the existing landscaping to allow for the visibility of such sign.
 
11.           Landlord acknowledges and approves the existence of Tenant's
supporting equipment within the Premises and located outside of the Premises,
including but not limited to, the existing generator (including diesel tank and
pad), antennas, grounding equipment, conduits, fiber entrances, and HVAC
conditioners.
 
12.           Reserved Parking.                                Tenant's two (2)
reserved parking spaces as provided in the First Amendment shall remain during
the Lease Tenn.
 
13.           Counterparts/PDF Signatures. This Amendment may be executed in any
number of counterparts, each counterpart shall be deemed an original, and all of
the counterparts shall constitute one agreement. To facilitate execution of this
Amendment, the parties may execute and exchange PDF counterparts of the
signature pages, and PDF counterparts shall serve as originals.
 
14.           Exhibits. The following exhibits are attached to this Amendment,
and these exhibits shall be considered a part of the Lease for all material
purposes.
 
SCHEDULE I                               WORK LETTER
 
FOURTH AMENDMENT TO STANDARD OFFICE LEASE Page 3


 
IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set
forth by their respective signatures to be effective as of the Effective Date.
 
[SIGNATURES ON NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
SIGNATURE PAGE
 
TO
 
FIRST AMENDMENT TO LEASE AGREEMENT
 
LANDLORD:
 
DOMICILIO OC, LLC, a Texas limited liability company
 
By:                                                             
Name:                                                              Title:
 
TENANT:
 

 

[Missing Graphic Reference]
PAYMENT DATA SYSTEMS, INC., a Nevada

corporation

By:

Name: Louis A. Hoch

Title: President and COO
 
 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 1
 
WORK LETTER
 
1. LANDLORD'S WORK. Landlord shall have the responsibility of carrying out all
Premises Alterations shown in the specification attached as Schedule A-1 to this
Work Letter ("Landlord's Work").
 
2. TENANT IMPROVEMENT. Provided there shall not be existing a default by Tenant
under the provisions of the Lease, Landlord agrees to provide up to, but not in
excess of Nine Thousand Fourteen and No/100 Dollars ($9,014.00) (the "Tenant
Improvement Allowance"), which is calculated at $2.00 per square foot of the net
rentable area of the Premises. Tenant shall have up to twelve (12) months after
the Commencement Date to use the Tenant Improvement Allowance.
 
3. COSTS OF LANDLORD'S WORK.
 
a.           Tenant Cost Proposal. Landlord shall provide Tenant with a
good-faith quote for the cost of carrying out Landlord's Work, including any
Tenant-supplied equipment reimbursable by Landlord (the "Tenant Cost Proposal").
Within five (5) business days after Tenant's receipt of the Tenant Cost
Proposal, Tenant shall approve the Tenant Cost Proposal in writing and deliver
it to Landlord; if Tenant does not provide any notice of approval or rejection
of the Tenant Cost Proposal, then the Tenant Cost Proposal shall be deemed
approved by Tenant. On Tenant's written or deemed approval of the Tenant Cost
Proposal, Landlord shall be authorized to proceed with the construction of
Landlord's Work. Landlord shall not be obligated to proceed with any of
Landlord's Work (including any ordering or purchasing of materials) until (i)
the Tenant Cost Proposal is approved or deemed approved by Tenant and (ii)
Tenant pays the Upfront Tenant Cost as required by subparagraph (b) below.
 
b.           Payments by Tenant for Landlord's Work. Promptly on Tenant's
written or deemed approval of the Tenant Cost Proposal, Tenant shall pay to
Landlord the sum equal to the cost of the Landlord's Work as set forth in the
approved Tenant Cost Proposal, minus the Tenant Improvement Allowance. The
balance of the actual costs of carrying out Landlord's Work including all Change
Orders (as defined in this Work Letter), shall be billed periodically to Tenant
as Landlord's Work proceeds, and Tenant shall pay each invoice within five (5)
business days of Landlord's delivery of each bill to Tenant. All of the actual
costs of carrying out Landlord's Work (in excess of the Tenant Improvement
Allowance) shall be paid by Tenant in full on or before the Commencement Date.
Any Tenant-supplied equipment that is approved by Landlord in advance, to be
installed and is includable in the Tenant hnprovement Allowance shall be billed
by Tenant to Landlord and Landlord shall pay such invoice within five (5)
business days of submission by Tenant. Tenant may use the portion of the Tenant
Improvement Allowance to install two additional EntryGuard readers (for either
Suite 125 or Suite 140 (being the "Ficentive Space"); granite countertops and
additional cabinets in the Existing Premises break room, and for any other
improvement in the Ficentive Space. On Tenant's timely approval of any Change
Order pursuant to Section 5 below, Tenant shall pay to Landlord the total cost
of the Change Order at the time Tenant sends its written approval to Landlord,
and the balance shall be billed periodically and paid by Tenant as provided in
the preceding two sentences. The
 
 
 

--------------------------------------------------------------------------------

 
 
amounts payable under this Section 3 shall constitute additional rent due
pursuant to the Lease, and failure to make any of these payments when due shall
constitute an Event of Default under this Lease, entitling Landlord to all of
its remedies for an Event of Default under the Lease as well as all remedies
otherwise available to Landlord at law or in equity.
 
4. LANDLORD'S WORK. Subject to the terms and conditions set forth in this Work
Letter, Landlord shall commence and diligently proceed with Landlord's Work.
Landlord shall perform, or cause the performance of, Landlord's Work in a good
and workmanlike manner and in compliance with all laws and ordinances applicable
to the Premises.
 
5. CHANGE ORDERS. If Tenant requests an item or condition that, in Landlord's
sole discretion, shall require additional costs or shall cause a delay in the
construction of Landlord's Work (a "Change Order"), then Landlord shall not be
required to perform the Change Order until (i) Tenant requests the Change Order
in writing; (ii) Landlord approves the Change Order; and (iii) Tenant pays
Landlord the total cost of the Change Order as set forth in Section 3.b  above.
Tenant shall be responsible for any additional costs incurred and delays caused
as a result of any Change Order, and Landlord may request an additional security
deposit before implementing any approved Change Order.
 
6. SUBSTANTIAL COMPLETION. Landlord and Tenant shall walk through and inspect
Landlord's Work just before the anticipated date of completion of Landlord's
Work. If, at the time of the inspection, any materially defective or unfinished
items of Landlord's Work (excluding minor details, adjustments, or any other
punch-list items that would not materially interfere with Tenant's use of the
Premises for normal business operations), then Landlord shall promptly cause
those items, if any, to be completed or corrected, as the case may be. Tenant
shall, within five (5) days after confirmation of Substantial Completion (as
defined below) pursuant to the inspection, execute a certificate confinning that
Landlord's Work is Substantially Complete and identifying all punch-list items
(the "Substantial Completion Certificate"). Landlord shall complete all
punch-list items identified by Tenant within thirty (30) days after the issuance
of the Substantial Completion Certificate, or a longer period of time if
reasonably necessary to complete the punch-list items. "Substantial Completion"
or "Substantially Completed" means that: (i) there are no materially defective
or materially unfinished items in Landlord's Work that would materially
interfere with Tenant's use of the Premises for normal business operations; and
(ii) the Premises have been completed by Landlord substantially pursuant to the
Final Plans, except for any punch-list items. Landlord's Work may include
variations from the Final Plans without Tenant's prior approval if those
variations are necessary to comply with any laws, ordinances, or regulations or
are otherwise reasonably necessary, as determined by Landlord in its sole
discretion. In the event of a dispute between Landlord and Tenant as to whether
Landlord has Substantially Completed the construction of the Premises as
required in this Work Letter, a certificate executed by Landlord's architect
shall be deemed conclusive.
 
7. LANLDORD'S ENTRY TO PERFORM WORK. Tenant agrees that Landlord may enter the
Premises to perform Landlord's Work (including during regular business hours)
and Tenant further acknowledges that the performance of Landlord's Work may
interfere with Tenant's occupancy of the Premises and the operation of its
business.
 
 
 
 

--------------------------------------------------------------------------------

 


 
8. TENANT'S REMEDY. Tenant's sole and exclusive remedy against Landlord for any
defects in Landlord's Work is for the repair and replacement of those defects,
but Landlord shall not be responsible for any defect of any nature in Landlord's
Work of which Landlord is not notified by Tenant in writing within one (1) year
after Substantial Completion. LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, IN CONNECTION WITH LANDLORD'S WORK, EXCEPT THE
WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION 8. TENANT'S SOLE REMEDY FOR THE
BREACH OF ANY APPLICABLE WARRANTY IS THE REMEDY SET FORTH IN THIS SECTION 8.
Tenant agrees that no other remedy, including, without limitation, incidental or
consequential damages for lost profits, injury to person or property, or any
other incidental or consequential loss, is available to Tenant for any defects
in Landlord's Work.
 
9. TENANT'S WORK. On Substantial Completion of Landlord's Work, Tenant shall
install its equipment and fixtures (if any) in the Premises promptly and
diligently in a professional and workmanlike manner.
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1-A
 
LANDLORD'S WORK
 
 